Citation Nr: 0806011	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  03-20 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.  

2.  Entitlement to an effective date prior to October 23, 
2000, for the award of service connection, with a 20 percent 
initial rating, for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decisions of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded him service connection, with a 20 percent 
initial rating effective July 9, 2001, for diabetes mellitus.  
The veteran subsequently initiated and perfected appeals of 
these initial rating and effective date determinations.  
Within a March 2002 rating decision, the veteran was granted 
an earlier effective date of October 23, 2000.  In June 2007, 
he testified before the undersigned Acting Veterans Law 
Judge, seated at the RO.  

The Board notes that additional evidence was presented by the 
veteran at his Board hearing and shortly thereafter, after 
the RO's most recent supplemental statement of the case.  
However, the veteran signed a June 2007 waiver of 
consideration by the RO, the agency of original jurisdiction.  
Additionally, it appears the records submitted by the veteran 
are duplicates of records already received and considered by 
the RO.  Therefore, remand for consideration of this 
additional evidence by the RO is not necessary at this time.  


FINDINGS OF FACT

1.  The veteran's diabetes mellitus is characterized by the 
use of an oral hyperglycemic agent and a restricted diet, but 
does not require restricted activity.  

2.  The veteran's claim for service connection for diabetes 
mellitus as a residual of Agent Orange exposure was received 
on October 23, 2000, and represents the first such claim of 
record.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 
4.119, Diagnostic Code 7913 (2007). 

2.  The criteria for entitlement to an effective date prior 
to October 23, 2000, for the grant of service connection for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 5107, 
5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.400, 3.816 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating this decision, the Board has determined that 
VA has fully complied with the duty-to-notify and duty-to-
assist provisions which give VA certain obligations towards 
claimants for VA benefits.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183, 197 (2002).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. 
App. January 30, 2008).   Further, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6. 

In the present case, letters by the RO dated in December 
2002, June 2003, and June 2007: (1) informed the veteran 
about the information and evidence not of record that is 
necessary to substantiate his claims; (2) informed him about 
the information and evidence that VA will seek to provide; 
(3) informed him about the information and evidence he is 
expected to provide; and (4) requested that he provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield  v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) [hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
veteran's contentions as well as the communications provided 
to the veteran by the VA, it is reasonable to expect that the 
veteran understands what was needed to prevail.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2007).  The RO obtained all 
relevant medical records identified by the veteran and his 
representative.  The veteran also submitted additional VA 
outpatient treatment records with a waiver of RO 
consideration.  38 C.F.R. § 19.31, 20.1304(c) (2007).  With 
respect to his diabetes mellitus, the veteran was afforded VA 
examination to accurately assess the severity of that 
disability, and this examination appears adequate for rating 
purposes.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA or 
the Court.

Increased initial rating

The veteran seeks an initial rating in excess of 20 percent 
for his diabetes mellitus.  Disability evaluations are based 
upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2007).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (West 2002).  However, when the 
assignment of initial ratings is under consideration, the 
level of disability in all periods since the effective date 
of the grant of service connection must be taken into 
account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In 
cases in which a reasonable doubt arises as to the 
appropriate degree of disability to be assigned, such doubt 
shall be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2007).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2007). 

Diabetes is rated under Diagnostic Code 7913, which provides 
as follows:  A 20 percent rating is warranted for diabetes 
requiring insulin and restricted diet; or oral hypoglycemic 
agent and restricted diet.  A 40 percent rating is warranted 
for diabetes requiring insulin, restricted diet, and a 
regulation of activities.  A 60 percent rating requires the 
use of insulin, a restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A total rating of 100 percent is warranted when 
the disability requires more than one daily injection of 
insulin, a restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  In addition, a 
note following the rating criteria indicates that compensable 
complications from diabetes mellitus are evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  However, noncompensable complications 
are considered part of the diabetic process under Diagnostic 
Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2007).  

As an initial matter, the Board notes the veteran has been 
granted separate disability ratings for various residuals of 
his diabetes mellitus.  He has a 30 percent rating for 
diabetic nephropathy, a noncompensable rating for erectile 
dysfunction secondary to diabetes mellitus, and special 
monthly compensation for loss of use of a creative organ 
secondary to his diabetes.  As the veteran has not initiated 
appeals of these rating determinations, these issues are not 
before the Board.  Additionally, because the veteran has been 
awarded separate disability ratings for these disabilities, 
any impairment related therein will not be considered as part 
of the pending appeal.  See 38 C.F.R. § 4.14 (2007).  

The veteran was afforded a VA medical examination to evaluate 
his diabetes in April 2006.  A history of diabetes diagnosed 
since the early 1980's was noted.  Recently, the veteran's 
insulin dosage had to be increased secondary to reported 
hypoglycemic reactions, especially at night.  However, he 
denied ketoacidosis, and had not had to be hospitalized in 
the recent past secondary to his diabetes.  He was noted not 
to follow his diabetic diet strictly.  The veteran used both 
an oral hypoglycemic agent and insulin injections to manage 
his diabetes.  He saw his medical care provider approximately 
every 5 months.  He complained of some generalized loss of 
strength in the lower extremities.  The examiner found no 
evidence of restrictions of daily activities secondary to his 
diabetes.  On physical examination the veteran was well-
nourished and in no acute distress.  His extremities 
reflected no indication of peripheral neuropathy or edema, 
and pedal pulses were within normal limits.  No evidence of 
diabetic retinopathy was found.  He was also without 
neurological or circulatory deficits secondary to his 
diabetes.  His skin was normal, without any diabetic lesions.  
The final impression was of diabetes mellitus, Type 2, with 
nephropathy and erectile dysfunction.  

The veteran has stated he receives all his medical care for 
his diabetes from VA, and his VA outpatient treatment records 
have been obtained.  These records confirm regular outpatient 
follow-up and monitoring for his diabetes, but no indications 
of hospitalization or emergency room visits secondary to 
diabetes.  He has been on insulin at all times during the 
pendency of this appeal.  However, his weight has been 
roughly stable, and no restrictions to his daily activities 
have been noted in the clinical records.  

At his June 2007 hearing, the veteran stated his diabetes 
results in the need to monitor his blood sugar and diet and 
take insulin.  He also experienced some erectile dysfunction 
secondary to his diabetes.  

After consideration of the totality of the record, the Board 
finds the preponderance of the evidence to be against an 
increased initial rating for the veteran's diabetes mellitus.  
The evidence of record does not establish the need for 
regulation of activities, as would warrant a 40 percent 
initial rating.  While the veteran does in fact monitor his 
diet and take insulin, no medical examiner has suggested he 
must also restrict his activities secondary to his diabetes.  
The veteran currently walks unaided and performs other 
activities of daily living without diabetic complications.  
While he reported at his June 2007 hearing frequent 
hypoglycemic reactions, the record does not reflect he has 
been hospitalized or required emergency treatment for these 
symptoms.  Other than his aforementioned nephropathy and 
erectile dysfunction, for which he also receives 
compensation, the veteran exhibits no additional impairment 
attributable to his diabetes.  Overall, the preponderance of 
the evidence is against a disability rating in excess of 20 
percent.  Additionally, the medical record does not support 
the award of a separate rating for any complications not 
already service-connected by VA which are attributable to his 
diabetes.  Inasmuch as the veteran's 20 percent evaluation 
reflects the highest degree of impairment shown since the 
date of the grant of service connection for diabetes, there 
is no basis for a staged rating in the present case.  See 
Fenderson, supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's diabetes has itself required no 
extended periods of hospitalization since the initiation of 
this appeal, and is not shown by the evidence to present 
marked interference with employment in and of itself, as the 
veteran is unemployed secondary to a variety of medical 
disabilities.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted.  The 
veteran has not otherwise submitted evidence tending to show 
that his service-connected disability is unusual, or causes 
marked interference with work other than as contemplated 
within the schedular provisions discussed herein.

In conclusion, the preponderance of the evidence is against 
the veteran's claim for an initial rating in excess of 20 
percent for his diabetes.  As a preponderance of the evidence 
is against the award of an increased initial rating, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

Earlier effective date

The veteran seeks an effective date prior to October 23, 
2000, for the grant of service connection for diabetes 
mellitus, awarded as secondary to herbicide exposure during 
military service in Vietnam.  Generally, the effective date 
for an award of service connection and disability 
compensation, based on an original claim, is the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the effective date 
will be the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2007).  As with any claim, when there is 
an approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

Retroactive effective dates are allowed, to a certain extent, 
in cases where service connection has been granted pursuant 
to a liberalizing law.  38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114(a) (2007).  In such cases, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the Act or administrative issue.  Id.  If a claim is 
received within one year of the effective date of the 
liberalizing law, and the claimant met all eligibility 
criteria for the liberalized benefit as of the effective 
date, benefits may be authorized from the effective of the 
law or VA issue.  38 C.F.R. § 3.114(a) (2007).

In the present case, the veteran has been awarded an 
effective date of October 23, 2000.  The veteran's service 
connection claim for diabetes was stamped as having been 
received on that date; however, the veteran alleges a prior 
service connection claim for diabetes should be of record.  
Unless otherwise authorized by statute, an effective date for 
entitlement to compensation cannot be earlier than the 
effective date of the liberalizing law or regulation and 
cannot be retroactive for more than one year from the date of 
application.  38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. 
§ 3.114 (2007); McCay v. Brown, 9 Vet. App. 183 (1996), aff'd 
106 F.3d 1577 (Fed. Cir. 1997).  As an earlier effective date 
was not authorized by statute, this is the proper effective 
date of award in this case.  See Liesegang v. Secretary of 
Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002).  

The Board notes further that it has also considered whether 
the veteran would be entitled to an earlier effective date 
under the final stipulation and order in Nehmer v. United 
States Veterans Admin., 712 F. Supp. 1404 (N.D. Cal. 1989) 
("Nehmer I"), and the specific guidance provided in Nehmer 
v. United States Veterans Admin., 32 F. Supp. 2d. 1175 (N.D. 
Cal 1999) ("Nehmer II") (describing the Stipulation and 
Order setting forth VA's ongoing responsibilities for further 
rulemaking and disability payments to class members); Nehmer 
v. United States Veterans Admin., No. CV-86-6160 TEH (N.D. 
Cal., Dec. 12, 2000) (class action order); and Nehmer et al 
v. Veterans' Administration of the Government of the United 
States, 284 F.3d 1158 (9th Cir. 2002) ("Nehmer III").  As a 
whole, this line of cases creates a limited exception to the 
statutory provisions governing the assignment of effective 
dates.  See also 38 C.F.R. § 3.816 (2007).  

However, in the present case, the Board finds that the 
effective date rules as set forth in Nehmer I, II, and III 
and codified at 38 C.F.R. § 3.816 do not provide the basis 
for the assignment of an earlier effective date as the 
veteran is not a member of the class in Nehmer.  As noted in 
Williams v. Principi, 15 Vet. App. 189 (2001), aff'd 310 F.3d 
1374 (Fed. Cir. 2002), the Nehmer stipulation only 
invalidates denials of claims which were denied on or after 
September 25, 1985, the effective date of now-invalidated 
38 C.F.R. § 3.311a, and prior to the May 1989 date of the 
Nehmer I court order.  As the veteran's claim was not denied 
between September 1985 and May 1989, the Board finds that the 
Nehmer stipulation provides no basis for an earlier effective 
date.  The veteran has alleged that his first claim for 
service-connected disability secondary to Agent Orange 
exposure was filed in the mid-1980's; the RO denied service 
connection for the residuals of Agent Orange, including skin 
and kidney conditions, in March 1986 and December 1986 rating 
decisions.  Additionally, in an August 1989 rating decision, 
the veteran was granted nonservice-connected pension, at 
which time diabetes mellitus was noted as among his disabling 
conditions.  However, at no time did the veteran explicitly 
claim or did VA deny service connection for diabetes, to 
include as secondary to herbicide exposure.  While the 
veteran did file several service connection claims for 
nonspecific alleged residuals of Agent Orange, at no time did 
he specifically claim his diabetes mellitus was secondary to 
Agent Orange exposure.  Thus, the Board does not find the 
veteran had a service connection claim for diabetes mellitus 
pending at any time prior to October 23, 2000.  

Additionally, he would not be entitled to an earlier 
effective date under 38 C.F.R. § 3.816(c)(2), which provides 
a compensation claim must have been pending for the 
disability in question between May 3, 1989, and the effective 
date of the statute or regulation establishing the 
presumption of service connection.  38 C.F.R. § 3.816(c)(2) 
(2007).  Review of the record does not indicate, and the 
veteran has not submitted evidence of, a service connection 
claim for diabetes prior to October 23, 2000.  Thus, neither 
the decisions in the Nehmer line of cases nor 38 C.F.R. 
§ 3.816 apply so as to warrant an earlier effective date for 
the veteran's service connection award for diabetes.  

In conclusion, an effective date prior to October 23, 2000, 
may not be granted for the veteran's award of service 
connection for diabetes mellitus.  While the veteran has 
submitted evidence confirming he was diagnosed with diabetes 
many years prior to the effective date granted, he did not 
file a service connection claim at that time. 


As a preponderance of the evidence is against the award of an 
earlier effective date, the benefit of the doubt doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus, Type 2, is denied.  

Entitlement to an effective date prior to October 23, 2000, 
for the grant of service connection for diabetes mellitus is 
denied.  



____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


